DETAILED ACTION
Claims 1-4 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al., “Semiconductor manufacturing scheduling of jobs containing multiple orders on identical parallel machines”, International Journal of Production Research, 2009 Taylor & Francis (hereinafter Jia).

Regarding claims 102 Jia discloses:

Claim 1. A production management device that determines a production sequence of plural types of substrates in order to produce the substrates consecutively on a product type-by-type basis by using a component mounter including a plurality of component supply devices, the production management device comprising: a controller configured to determine a production sequence of substrates such that, where a time from start to completion of off- line setup of all the component supply devices to be used for a single product type of substrate is defined as an off-line setup time, a sum of the off-line setup times for two product types of substrates to be 

Claim 2. The production management device according to claim 1, wherein the a controller is configured to determine the production sequence of substrates such that, when a time from start to completion of production of a single product type of substrate is defined as a machine operating time, and when the machine operating time is constant for two product types of substrates to be consecutively produced, a substrate of a product type for which the off-line setup time is longer and a substrate of a product type for which the off-line setup time is shorter are alternately arrayed (Page 2567- determining the proper time to schedule and execute jobs on a single machine such that wafers are processed in a balanced form).  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record taken either alone or in combination fails to disclose a device comprising the following limitation/feature:
(Claim 3) - "the controller is configured to determine the production sequence of substrates such that a substrate of a product type with a larger number of the attachment plates needed simultaneously, and a 
(Claim 4) – “the controller is configured to determine the production sequence of substrates such that a substrate of a product type with a larger number of the attachment plates needed simultaneously, and a substrate of a product type with a smaller number of the attachment plates needed simultaneously are alternately arrayed.”
in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant's invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119